Case 5:18-cv-00323-OLG-HJB Document 253 Filed 03/19/20 Page1of1

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION
AETNA INC. and AETNA LIFE §
INSURANCE COMPANY, §
§
Plaintiffs, §
§
V. § SA-18-CA-323-OLG (HJB)
§
THE PEOPLE’S CHOICE §
HOSPITAL, LLC, et al., §
§
Defendants. §
ORDER

Before the Court is the parties’ Joint Motion to Amend Scheduling Order. (Docket Entry
252.) It is hereby ORDERED that the parties’ motion is GRANTED IN PART.

All deadlines in this case will be delayed for 90 days. The Pretrial Conference on
October 21, 2020, and Jury Selection and Trial on October 26, 2020, are CANCELLED and will
be rescheduled by the District Court at a later date.

SIGNED on March 19, 2020.

LA “Ja

~B mporad
Chie States Magistrate dete
